Exhibit 10.12

AMENDED AND RESTATED ESCROW AGREEMENT

THIS AMENDED AND RESTATED ESCROW AGREEMENT (this “Agreement”) is dated this 30th
day of June, 2011, by and among Corporate Capital Trust, Inc., a Maryland
corporation (the “Company”), UMB Bank, N.A. (the “Escrow Agent”) and CNL
Securities Corp. (the “Managing Dealer”). This Agreement shall be effective as
of the effective date of the Company’s registration statement filed with the
Securities and Exchange Commission containing the Prospectus (as defined below)
(the “Effective Date”).

WHEREAS, the Company proposes to offer and sell, on a best-efforts basis through
the Managing Dealer, in its capacity as the managing dealer, and selected
broker-dealers that are registered with the Financial Industry Regulatory
Authority or that are exempt from such broker-dealer registration (the Managing
Dealer and such selected broker-dealers are hereinafter referred to collectively
as the “Soliciting Dealers”) up to 150,000,000 shares of common stock of the
Company (the “Shares”) to investors at an initial offering price of $10.00 per
share (the “Offering”) pursuant to a prospectus as amended from time to time and
filed with the Securities and Exchange Commission as part of a registration
statement file no. 333-167730 (the “Prospectus”).

WHEREAS, the current form of the Prospectus is attached hereto as Exhibit A and
the Company will provide to the Escrow Agent and the Processing Agent (defined
below) a copy of each amendment or supplement to the Prospectus (whereupon such
amended or supplemented Prospectus shall be deemed to replace the then-existing
Exhibit A and shall become the “Prospectus” for purposes of this Agreement);

WHEREAS, the Company has agreed that the subscription price paid by subscribers
for Shares (without interest) will be refunded in full to such subscribers if
subscriptions and payment for an aggregate of at least $2,000,000 in Shares of
the Company have not been received on or before the date that is one year from
the Effective Date (the “Outside Date”);

WHEREAS, the Company desires to establish an escrow account as further described
herein in which funds received from subscribers will be deposited and the Escrow
Agent is willing to serve as escrow agent for such account upon the terms and
conditions herein set forth;

WHEREAS, the Escrow Agent has engaged Boston Financial Data Services, Inc. (the
“Processing Agent” or “BFDS”) to receive, examine for “good order” and
facilitate subscriptions into the Escrow Account as further described herein and
to act as record keeper, maintaining on behalf of the Escrow Agent the ownership
records for the escrow account.

WHEREAS, in so acting, BFDS shall be acting solely in the capacity of agent for
the Escrow Agent and not in any capacity on behalf of the Company or the
Managing Dealer, nor shall the Company or the Managing Dealer have any interest,
other than that provided in this Agreement, in assets in Processing Agent’s
possession as the agent of the Escrow Agent;

WHEREAS, in order to subscribe for Shares, a subscriber must deliver an executed
subscription agreement in substantially the form attached as an exhibit to the
registration statement encompassing the Prospectus, along with the full amount
of its subscription, subject to volume discounts or other discounts, as
applicable: (i) by check in U.S. dollars or (ii) by wire transfer of immediately
available funds in U.S. dollars (collectively, the “Subscription Payment”). The
Company shall instruct any Soliciting Dealers that any such wire transfers shall
be in accordance with the instructions provided on Exhibit B hereto;

WHEREAS, the parties hereto executed an Escrow Agreement dated March 18, 2011 in
substantially the form hereof, however wish to make certain changes to Sections
2, 3, 5(a)(i) and (ii), 8, 14(d), and Exhibits A, B and C;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties covenant and agree as follows:

 

  1. Effective Date. This Agreement shall be effective on the Effective Date and
the Company shall notify the Processing Agent and the Escrow Agent of the
Effective Date.

 

  2. Establishment of Escrow Account. On or prior to the commencement of the
Offering, the Company shall establish an escrow account with the Escrow Agent,
which escrow account shall be entitled “UMB Bank, N.A., as EA for Corporate
Capital Trust, Inc.” or any variation thereof which contains no less than “UMB”
and is accompanied by a corresponding subscription agreement (the “Escrow
Account”). All monies deposited in the Escrow Account are hereinafter referred
to as the “Escrowed Funds.” The initial escrow period shall commence upon the
effectiveness of this Agreement and shall continue until the earlier of (i) the
date upon which the Escrow Agent receives confirmation from the Company that the
Company has raised an aggregate of at least $2 million of gross offering
proceeds (the “Minimum Proceeds”), (ii) the Outside Date, or (iii) the
termination of the Offering prior to the receipt of the Minimum Proceeds (the
“Initial Escrow Period”). The Initial Escrow Period together with the Post
Escrow Break Period (as defined in Section 5(b)) shall collectively be referred
to as the “Escrow Period.” The Escrow Account shall not be an interest-bearing
account.

 

  3. Deposits into the Escrow Account and Transmission of Subscription
Documents.

 

  (a) Deposits in Escrow Account. During the Escrow Period, persons subscribing
to purchase Shares will be instructed by the Company and the Soliciting Dealers
to make checks for subscriptions payable to the order of “UMB Bank, N.A., as EA
for Corporate Capital Trust, Inc.” or any variation thereof which contains no
less than “UMB” and is accompanied by a corresponding subscription agreement.
Completed subscription agreements and checks in payment for the purchase price
shall be remitted to the address designated for the receipt of such agreements
and funds; and, drafts, wires or Automated Clearing House (“ACH”) payments shall
be transmitted directly to the Escrow Account. The Processing Agent will
promptly deliver all monies received in good order from subscribers (or from the
Managing Dealer or other Soliciting Dealers transmitting monies and
subscriptions from subscribers) for the payment of Shares to the Escrow Agent
for deposit in the Escrow Account. Any Subscription Payments received prior to
the time, if any, that the Escrowed Funds are deliverable to the Custodian (as
defined in Section 5(a)(i)) pursuant to the provisions of Section 5, and that
are made payable to a party other than the Escrow Agent, shall be returned to
the Soliciting Dealer who submitted the Subscription Payment. All Escrowed Funds
shall be held in the Escrow Account until such funds are disbursed in accordance
with Section 5 for the purchase of Shares. Prior to the disbursement of Escrowed
Funds, none of the Escrow Agent, the Processing Agent or the Company is entitled
to any funds received into the Escrow Account, and no amounts deposited in the
Escrow Account shall become the property of the Company, its affiliates, the
Escrow Agent or the Processing Agent, nor be subject to the debts or offsets of
the Company, its affiliates, the Escrow Agent, the Processing Agent or
Soliciting Dealers.

 

2



--------------------------------------------------------------------------------

  (b) Subscription Agreements. The Escrow Agent agrees to cause the Processing
Agent to maintain a written account of each subscription, which account shall
set forth, among other things, the following information: (i) the subscriber’s
name and address, (ii) the number of Shares purchased by such subscriber, and
(iii) the subscription amount paid by such subscriber for such Shares.

 

  4. Collection Procedure for Subscription Payments.

 

  (a) The Escrow Agent is hereby instructed by the Company to forward each
Subscription Payment for Federal Reserve Bank clearing and upon collection of
the proceeds of each Subscription Payment, to deposit the collected proceeds
into the Escrow Account.

 

  (b) The Escrow Agent will timely notify the Company and the Processing Agent
in writing via mail, email or facsimile of any Subscription Payment returned to
the subscriber, and the Escrow Agent is authorized to debit the Escrow Account
in the amount of such returned Subscription Payment and direct the Processing
Agent to delete the appropriate account from the records maintained by the
Processing Agent.

 

  (c) In the event that the Company or any agent acting on behalf of the Company
rejects any subscription for Shares and the funds for such subscription have
already been collected by the Escrow Agent, the Escrow Agent shall, upon receipt
from the Company or the Processing Agent of written notice of such rejection,
promptly cause the issuance of a refund payment by bank check to the rejected or
withdrawing subscriber. If the Escrow Agent has not yet collected funds for such
subscription but has submitted such subscription for clearing, the Escrow Agent
shall promptly cause the issuance of a payment by bank check in the amount of
such Subscription Payment to the rejected or withdrawing subscriber only after
the Escrow Agent has cleared such funds. If the Escrow Agent has not yet
submitted the Subscription Payment relating to the subscription of the rejected
or withdrawing subscriber, the Escrow Agent shall promptly cause such
Subscription Payment to be remitted to the drawer of the Subscription Payment
submitted by or on behalf of the subscriber.

 

  (d) In the event that money is deposited into the Escrow Account in error, the
Escrow Agent shall notify the Company and the Processing Agent in writing via
mail, email or facsimile of any such error and promptly cause the issuance of a
refund payment by bank check to the appropriate party only after the
Subscription Payment has cleared.

 

  5. Distribution of Escrowed Funds.

 

  (a) Break Escrow – Initial Closing.

 

  (i) Upon receipt of the Break Escrow Letter (as defined in Section 5(a)(ii)
from the Company to the Escrow Agent and the Processing Agent by 3:00 P.M.
Eastern Time that the Company per the prospectus has raised gross offering
proceeds of at least $2,000,000 in Shares, and contingent upon the prior day’s
notification by the Company to the Escrow Agent and the Processing Agent of the
Company’s best efforts at an estimate of the amount of Escrowed Funds
anticipated to be released from the Escrow Account, the Escrow Agent will
release such Escrowed Funds that day from the Escrow Account to State Street
Bank and Trust Company (the “Custodian”).

 

3



--------------------------------------------------------------------------------

  (ii) A letter from an officer of the Company to the Processing Agent and the
Escrow Agent certifying that gross offering proceeds of a minimum of $2,000,000
in Shares have been timely subscribed shall constitute sufficient evidence for
the purpose of this Agreement that such event has occurred (the “Break Escrow
Letter”). The current form of the Break Escrow Letter is attached hereto as
Exhibit C. The Break Escrow Letter shall indicate (i) the date on which gross
offering proceeds exceeded $2,000,000 in Shares (the “Break Escrow Date”) and
(ii) the wire amount, in U.S. dollars, which represents the amount of
subscriptions determined to be in good and proper order “Good Order Funds”).

 

  (iii) If the Escrow Agent has not received a Break Escrow Letter on or prior
to the Outside Date, the Escrow Agent shall cause the Escrowed Funds to be
returned to the respective subscribers in amounts equal to the subscription
amount theretofore paid by each of them, without interest and without deduction,
penalty or expense to the subscriber. The Escrow Agent shall notify the
Processing Agent, the Company and the Managing Dealer of any such return of
subscription amounts. The purchase money returned to each subscriber shall be
free and clear of any and all claims of the Company, the Processing Agent, the
Escrow Agent, the Soliciting Dealers or any of their creditors.

 

  (b) Post Escrow Break Period. From and after the Break Escrow Date (the “Post
Escrow Break Period”), the Escrow Agent shall periodically transfer to the
Custodian Escrowed Funds pursuant to standing instructions from the Company as
agreed among the Company, the Escrow Agent and the Processing Agent from time to
time.

 

  (c) The Company hereby directs the Escrow Agent to provide the Processing
Agent with all electronic files and information needed by the Processing Agent
to maintain ownership records for the Company’s common stock.

 

  6. Liability of Escrow Agent and Processing Agent.

 

  (a) In performing any of their respective duties under this Agreement, or upon
the claimed failure to perform their respective duties hereunder, the Escrow
Agent and the Processing Agent shall not be liable to anyone for any damages,
losses, or expenses that either may incur as a result of either so acting, or
failing to act; provided, however, the Escrow Agent shall be liable for damages,
losses, and expenses, including, without limitation, reasonable costs of
investigation and counsel fees and disbursements that may be incurred by the
Company arising out of its or the Processing Agent’s negligence, willful default
or misconduct under this Agreement. Accordingly, neither the Processing Agent
nor the Escrow Agent shall incur any liability with respect to (i) any action
taken or omitted to be taken in good faith upon advice of its counsel that is
given with respect to any questions relating to their duties and
responsibilities hereunder, or (ii) any action taken or omitted to be taken in
reliance upon any document, including any written notice or instructions
provided for in this Agreement, not only as to its due execution and to the
validity and effectiveness of its provisions but also as to the truth and
accuracy of any information contained therein, if the Processing Agent and/or
the Escrow Agent shall believe such document to be genuine.

 

4



--------------------------------------------------------------------------------

  (b) The Company hereby agrees to indemnify and hold harmless the Escrow Agent
and the Processing Agent (each, an “Indemnitee”) from and against any and all
losses, claims, damages, liabilities and expenses, including, without
limitation, reasonable costs of investigation and counsel fees and
disbursements, that may be incurred by either of them resulting from any act or
omission of the Company; provided, however, that the Company shall not indemnify
either Indemnitee for any such losses, claims, damages, or expenses arising out
of such Indemnitee’s negligence, willful default or misconduct.

 

  (c) If any dispute ensues between or among the parties hereto that, in the
opinion of the Escrow Agent, is sufficient to justify its doing so, the Escrow
Agent shall be entitled to tender into the registry or custody of any court of
competent jurisdiction, all money or property in its hands under the terms of
this Agreement, and to file such legal proceedings as it deems appropriate, and
shall thereupon be discharged from all further duties under this Agreement. Any
such legal proceedings may be brought in any such court as the Escrow Agent
shall determine has jurisdiction. The Company shall indemnify the Escrow Agent
or Processing Agent against their reasonable court costs and attorneys’ fees
incurred in filing such legal proceedings.

 

  7. Inability to Deliver. In the event that any Subscription Payments for
subscriptions are not cleared through normal banking channels according to the
regular Federal Reserve Bank clearing schedule, the Escrow Agent will cause the
Processing Agent promptly to notify the Company of such event.

 

  8. Notice. All notices, requests, demands and other communications or
deliveries required or permitted to be given hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally, given by
facsimile confirmed by telephone call or deposited for mailing, first class,
postage prepaid, registered or certified mail, as follows:

 

If to the subscribers for Shares:    To their respective addresses as specified
in their subscription agreements. If to the Company:    Corporate Capital Trust,
Inc.    450 South Orange Avenue    Orlando, Florida 32801    Attention: Andrew
A. Hyltin, President    Copy to: General Counsel    Facsimile: (407) 540-7653 If
to the Escrow Agent:    UMB Bank, N.A.    1010 Grand Blvd., 4th Floor    Mail
Stop: 1020409    Kansas City, Missouri 64106    Attention: Lara L. Stevens,
Corporate Trust    Facsimile: (816) 860-3029 If to the Processing Agent:   
Boston Financial Data Services, Inc.    30 Dan Road    Suite 8562    Canton, MA
02021    Attention: Reconciliation and Control    Facsimile: (781) 633-5271

 

5



--------------------------------------------------------------------------------

If to the Managing Dealer:    CNL Securities Corp.    CNL Center at City Commons
   450 South Orange Avenue    Orlando, Florida 32801    Attention: Corporate
Counsel    Facsimile: (407) 423-2894

 

  9. Fees to Escrow Agent. In consideration of the services to be provided by
the Escrow Agent hereunder, the Company agrees to pay the fees to the Escrow
Agent as outlined in Schedule I hereto.

 

  10. Third Party Beneficiaries. The Processing Agent shall be a third party
beneficiary under this Agreement, entitled to enforce any rights, duties or
obligations owed to it under this Agreement notwithstanding the terms of any
other agreements between the Processing Agent and any party hereto.

 

  11. Termination of the Escrow Agreement. This Agreement, except for Sections
6, 14 and this Section 11, which shall continue in effect, shall terminate upon
written notice from the Company to the Escrow Agent. Unless otherwise provided,
final termination of this Agreement shall occur on the date that all funds held
in the Escrow Account are distributed either (a) to the Custodian or to
subscribers and the Company has informed the Escrow Agent in writing to close
the Escrow Account or (b) to a successor escrow agent upon written instructions
from the Company.

 

  12. Patriot Act Compliance; OFAC Search Duties. The Company shall provide to
Escrow Agent upon the execution of this Agreement any documentation requested
and any information reasonably requested by the Escrow Agent to comply with the
USA Patriot Act of 2001, as amended from time to time. The Escrow Agent, or its
agent, shall complete an OFAC search, in compliance with its policy and
procedures, of each subscription check and shall inform the Company if a
subscription check fails the OFAC search.

 

  13. Confidentiality.

 

  (a) The Company, the Managing Dealer and the Escrow Agent each agree to have
in place and adhere to a commercially reasonable program of customer privacy in
compliance with applicable laws and industry best practices designed to assure
the confidentiality and security of confidential investor information, as
required by Regulation S-P and other applicable laws. The Escrow Agent will
promptly notify the Company of any breaches of security or loss of confidential
customer information in respect of investors in the Company.

 

  (b) The Escrow Agent and Processing Agent shall keep strictly confidential all
information sent to it unless such material is required to be disclosed pursuant
to any applicable law, regulation, judicial or administrative order, decree or
subpoena, or request by a regulatory organization having authority pursuant to
the law.

 

6



--------------------------------------------------------------------------------

  14. General.

 

  (a) This Agreement shall be interpreted, construed and enforced in all
respects in accordance with the internal laws of the State of Maryland
applicable to contracts to be made and performed entirely in said state.

 

  (b) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

  (c) This Agreement sets forth the entire agreement and understanding of the
parties with regard to this escrow transaction and supersedes all prior
agreements, arrangements and understandings relating to the subject matter
hereof.

 

  (d) This Agreement may be amended, modified, superseded or cancelled, and any
of the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. Notwithstanding the foregoing, Exhibits B and C attached hereto may
be modified without such written instrument. Rather, they may be amended through
the mutual agreement of all parties hereto as expressed via written fax or
email. The failure of any party at any time or times to require performance of
any provision hereof shall in no manner affect the right at a later time to
enforce the same. No waiver in any one or more instances by any party of any
condition, or of the breach of any term contained in this Agreement, whether by
conduct or otherwise, shall be deemed to be, or construed as, a further or
continuing waiver of any such condition or breach, or a waiver of any other
condition or of the breach of any other terms of this Agreement.

 

  (e) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Copies, telecopies, facsimiles,
electronic files and other reproductions of original executed documents shall be
deemed to be authentic and valid counterparts of such original documents for all
purposes, including the filing of any claim, action, or suit in the appropriate
court of law.

 

  (f) The Escrow Agent may rely conclusively on and shall not be required to
make any independent inspection or investigation in connection therewith any
electronic communication, resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, affidavit, letter,
telegram or paper or other document received by it, provided for under this
Agreement.

 

  (g) The Escrow Agent shall not assign (voluntarily, by operation of law or
otherwise) this Agreement or any right, interest or benefit under this Agreement
without the prior written consent of the other parties hereto. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
permitted assigns.

 

  (h) If any one or more of the provisions contained in this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, then to the maximum extent permitted by
law, such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement.

 

7



--------------------------------------------------------------------------------

  (i) This Agreement shall not be construed against the party preparing it and
shall be construed as if all parties had jointly prepared this Agreement and it
shall be deemed their joint work product. As a result, any rule of construction
that a document is to be construed against the drafting party shall not be
applicable.

 

  15. Representation of the Company. The Company hereby acknowledges that the
status of the Processing Agent and the Escrow Agent with respect to the offering
of the Shares is that of agent solely of the Company only for the limited
purposes herein set forth, and hereby agrees it will not represent or imply that
the Escrow Agent or Processing Agent, by serving as the Escrow Agent or
Processing Agent hereunder or otherwise, has investigated the desirability or
advisability of an investment in the Shares, or has approved, endorsed or passed
upon the merits of the Shares, nor shall the Company use the name of the Escrow
Agent or Processing Agent in any manner whatsoever in connection with the offer
or sale of the Shares, other than by acknowledgement that it has agreed to serve
as Escrow Agent or Processing Agent for the limited purposes herein set forth.

 

  16. Resignation of Escrow Agent or Processing Agent. If, at any time, any
attempt is made to modify this Agreement in a manner that would increase the
duties and responsibilities of the Escrow Agent, or to modify the Agreement in
any manner that the Escrow Agent shall deem undesirable, the Escrow Agent may
resign by notifying the Company. Such resignation shall become effective on the
earlier to occur of (i) the acceptance by a successor Escrow Agent or (ii) sixty
(60) days following the date upon which notice was mailed. Until such time as
the Escrow Agent has resigned in accordance herewith, the Escrow Agent shall
perform its duties hereunder in accordance with the terms of this Agreement.

 

  17. Force Majeure. No party hereto shall be responsible for any failure or
delay in the performance of its obligations under this Agreement arising out of
or caused, directly or indirectly, by circumstances beyond such party’s
reasonable control, including without limitation, acts of God, earthquakes,
fires, floods, wars, civil or military disturbances, sabotage, epidemics, riots,
interruptions, loss or malfunctions of utilities, communication service,
accidents, labor disputes, acts of civil or military authority, or governmental
actions.

(Signature Page follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Escrow Agreement as of the date first above written.

 

CORPORATE CAPITAL TRUST, INC. By:  

/s/ Paul S. Saint-Pierre

Name:   Paul S. Saint-Pierre Title:   Chief Financial Officer

 

UMB BANK, N.A.

By:  

/s/ Doug Hare

Name:   Doug Hare Title:   Vice President

 

CNL SECURITIES CORP. By:  

/s/ Nathan P. Headrick

Name:   Nathan P. Headrick Title:   Corporate Counsel

 

9